DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 16/157803 filed on 10/11/18 and is a CON of 13/250,224 and claims benefit of 61/789,703 filed on 10/4/10 and claims benefit of 61/391/666 filed on 10/10/10.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 was filed after the mailing date of the Non final action on 11/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-30 are pending and ready for examination. No new or canceled claims have been cited.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 29 recites “means for sending”, does not have a specific physical structure cited in the specification, thus it is not interpreted under 112(f), rather under the broadest reasonable interpretations, and thus any sending/transmitting mechanism within the art is applicable. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and similarly claims 15, 29 and 30, each is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, and similarly 15, 29 and 30, the limitation “fixed location” is unclear, as such term does not provide any information what does the term “fixed” refer to? i.e. relative to what aspect or what object? And what is considered fixed relative to moving objects? The claim (each of the listed in this item) has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6, 8-9, 12-20, 22-23 and 26-30, are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by US 2012/0083288 A1, Siomina.

As to independent claim 1, Siomina teaches “sending, by a mobile device, a message to a location server, the message indicating a reference point capability of the mobile device according to a positioning protocol;” ([abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038])
“wherein a reference point comprises a reference to a fixed location, and wherein the reference point capability is used for location reporting or receiving assistance data based on the reference point.” (fig 1, [0007] the “intersection” i.e. common fixed location reference” wherein such location has physical significance and is geographically common as illustrated. Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038].)

As to independent claim 15, Siomina “A mobile device comprising: a wireless interface configured to wirelessly communicate with a location server in a wireless network, at least one processor coupled to the wireless interface and configured to send e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, [0002], and [0024-0026] “radio interface” reads on “wireless interface”.)
“wherein a reference point comprises a reference to a fixed location, and wherein the reference point capability is used for location reporting or receiving assistance data based on the reference point.” (fig 1, [0007] the “intersection” i.e. common fixed location reference” wherein such location has physical significance and is geographically common as illustrated. Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038].)

As to independent claim 29, Siommina teaches “means for sending, by the mobile device, a message to a location server, the message indicating a reference point capability of the mobile device according to a positioning protocol.” ([abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on “sending by a mobile device, a message”, wherein such indication is used to determine the reference signal and reference cell which provides the location information, see [0007-0008] and [0041]. Moreover, [0028-0031] wherein the positioning is part of the a positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038])
“wherein a reference point comprises a reference to a fixed location, and wherein the reference point capability is used for location reporting or receiving assistance data based on the reference point.” (fig 1, [0007] the “intersection” i.e. common fixed location reference” wherein such location has physical significance and is geographically common as illustrated. Moreover, [0007] wherein user equipment coordinate to be calculated i.e. the intersection coordinate/ common/ fixed location is calculated. Moreover, [0046-0048] based on the positioning assistance and “common IE assistance data”, the location to be determined, wherein common IE assistance data includes location data as in [0044]. Moreover, [0093] “the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038].)

As to independent claim 30, Siomina teaches “A non-transitory computer readable medium comprising instructions, which when executed by a processor cause the processor to: send, by a mobile device, a message to a location server, the message indicating a reference point capability of the mobile device according to a positioning protocol.” ([abstract] wherein a method of positioning node of a mobile device is disclosed and wherein an indication indicating availability/ location and enabling positioning of the user equipment/ mobile device. Moreover, fig 2 and [0039-0040], wherein the transmitted indication 201 reads on “sending by a mobile device, a message”, wherein such indication is used to determine the reference signal and reference cell which provides the location information, see [0007-0008] and [0041]. Moreover, [0028-0031] wherein the positioning is part of the a positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038]. Moreover, [0107] “computer program code” reads on “A non-transitory computer readable medium comprising instructions,”)
“wherein a reference point comprises a reference to a fixed location, and wherein the reference point capability is used for location reporting or receiving assistance data based on the reference point.” (fig 1, [0007] the “intersection” i.e. common fixed location the positioning assistance data is generated with respect to or relative to the information of the at least one cell 14”. Moreover, the reporting and receiving are applied within the protocols disclosed in [0028-0031] wherein the positioning is part of the positioning protocol “e.g. via LTE Positioning Protocol (LPP), from a LCS Client in general or a radio network node”, [0034-0038].)
As to claims 2 and 16, Siomina teaches “wherein the reference point capability includes an indication of whether the mobile device supports assistance data relative to a reference point.” ([0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to claims 3 and 17, Siomina teaches “wherein the reference point capability includes an indication of whether the mobile device supports location reporting relative to a reference point.” ([0034-0037] “The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data”; “included in the positioning assistance data and in some specific examples the at least one cell may be referred to as a reference cell in the positioning assistance data”, also see [0042], [0047-0048] and [0058-0060]. See figs 1-3 and their corresponding paragraphs.)

As to claims 4 and 18, Siomina teaches “wherein the reference point capability includes a list of one or more reference point provider identifiers supported by the mobile device for location reporting.” ([0034] “cell identity, or other information identifying the at least one cell. The information may be transmitted in a separate information element e.g. in an information element of a LPP. The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data.”, also see [0048] and [0137] and See figs 1-3 and their corresponding paragraphs. Also see [0086])

As to claims 5 and 19, Siomina teaches “wherein the positioning protocol is an Open Mobile Alliance (OMA) Long Term Evolution (LTE) Positioning Protocol Extensions (LPPe) protocol and wherein the message is a LPP/LPPe Provide Capabilities message.” ([0044] “LTE positioning assistance data”, “Open Mobile Alliance (OMA) LPP extensions (LPPe )”. [0081] “The user equipment 10 may also receive complementary assistance data in LPPe, comprising more cells, delivered in the same LPP message”.)

As to claims 6 and 20, Siomina teaches “wherein the reference point capability further includes a type of reference point supported by the mobile device, wherein the type of reference point is one or more of a geographic, a civic, or a provider-specific reference point.” ([0086] “RSTD measurements in combination with the geographical location of the radio base stations 12, 13, 15 and the time that the radio base stations 12, 13, 15 transmitted the PRS sequence gives the positioning node 17 the location or position of the user equipment 10”; [0002-0003] and [0024] )

As to claims 8 and 22, Siomina teaches “wherein the reference point capability further includes whether the mobile device is able to support location reporting relative to reference points identified by a particular set of reference point providers or from other reference point providers.” (fig 1 and [0024] wherein the relative reference points identified by a set of references/cells, also see [0008-0009] “a proper quality and for a sufficient number of distinct locations,”; “better signal quality”, also see [0056-0059]. Moreover, [0048-0049] “In OTDOA assistance data some parameters, such as timing of positioning occasions in a neighbour cell, are specified relative to the reference cell”, also see [0085-0086]. Moreover, [0034] “cell identity, or other information identifying the at least one cell. The information may be transmitted in a separate information element e.g. in an information element of a LPP. The at least one cell may be indicated as a reference cell or in a neighbour cell list in e.g. an OTDOA assistance data.”, also see [0048] and [0137] and See figs 1-3 and their corresponding paragraphs.)

As to claims 9 and 23, Siomina teaches “wherein the reference point capability further includes associated attributes within reference point assistance data for each reference point provider that the mobile device supports.” ([0047] “among the others, reference cell information, neighbour cell list comprising Physical Cell IDs (PCI) of neighbour cells, the number of consecutive downlink subframes, PRS transmission bandwidth,  frequency”, also see [0056-0060] wherein the SFN (system Frame number), frequency and time are an example of the attributes.)

As to claim 12, Siomina teaches “sending, by the mobile device, a message to the location server, the message indicating a request for assistance data and including a reference point indication, wherein the reference point indication includes a list of reference point types in an order of preference of the mobile device.” (fig 1-3, [0024- 0026], [0039-0043], and [0087-0094], wherein the process of the mobile sending a request of reference cell utilizing assistance data and then receiving back a message with the reference list, is depicted, and wherein the cell list reads on “a list of reference point types”.)

As to claims 13 and 27, Siomina teaches “wherein the list includes an indicator of a reference point provider.” ([0070-0071] “from service providers”. [0003] wherein commercial and non-commercial services to be provided by their corresponding providers.)

As to claims 14 and 28, Siomina teaches “sending, by the mobile device, a message including location information to the location server, wherein the location information indicates a reference point and indicates a location of the mobile device in a local coordinate system having an origin defined by the reference point.” (fig 1-3 and their corresponding paragraphs, also see [abstract]. Moreover, [0007] wherein the references/cell and their coordinates are determined, “geographically dispersed radio base stations with a good geometry are needed to solve for two coordinates of the user equipment” reads on “local coordinates”, see [0086] “geographical location of the radio base station”.)
 
As to claim 26, Siomina teaches “wherein the at least one processor is further configured to send, a message to the location server with the wireless interface, the message indicating a request for assistance data and including a reference point indication, wherein the reference point indication includes a list of reference point types in an order of preference of the mobile device.” (fig 1-3, [0024- 0026], [0039-0043], and [0087-0094], wherein the process of the mobile sending a request of reference cell utilizing assistance data and then receiving back a message with the reference list, is depicted, and wherein the cell list reads on “a list of reference point types”. Moreover, [0002], and [0024-0026] “radio interface” reads on “wireless interface”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, 10-11, 21 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siomina.

As to claims 7 and 21, Siomina teaches “wherein the provider-specific reference point comprises a map-based reference point.” (fig 1 wherein the mapping is illustrated, as the relative positioning among the mobile device and the reference point is depicted, i.e. it is depicted based on the geographical mapping. See [0002-0003], [0007], [0024] and [0086]. Although the exact word of map has not been disclosed expressly, yet one of ordinary skill in the art would contemplate that the relative illustration of fig 1 is based on the relative geographical location i.e. the mapping has been/ could be applied.)

As to claims 10 and 24, Siomina teaches “wherein the reference point capability further includes an indication of whether the mobile device supports map data information for a reference point provider.” (fig 1 wherein the mapping is illustrated, as the relative positioning among the mobile device and the reference point is depicted, i.e. it is depicted based on the geographical mapping. See [0002-0003], [0007], [0024] and [0086]. Although the exact word of map has not been disclosed expressly, yet one of ordinary skill in the art would contemplate that the relative illustration of fig 1 is based on the relative geographical location i.e. the mapping has been/ could be applied.)

As to claims 11 and 25, Siomina teaches “wherein the reference point capability further includes information specific to the reference point provider concerning a type of map data supported by the mobile device.” (fig 1 and [0024] wherein the relative reference points identified by a set of references/cells wherein such cells/references are within a defined geographic location, i.e. they are within a defined geographical mapping system, also see [0008-0009] “a proper quality and for a sufficient number of distinct locations,”; “better signal quality”, i.e. the relation between the geographical location and it’s relevant distance from the mobile device within a defined location to obtain a better signal, i.e. based on a defined mapping location to obtain a better signal, also see [0056-0059]. Moreover, [0048-0049] “In OTDOA assistance data some parameters, such as timing of positioning occasions in a neighbour cell, are specified relative to the reference cell”, also see [0085-0086]. Moreover, the selection of a defined cell is based on its data type if it is being supported or not as in [0089], [0033], [0052], [0114] and [0129].)
Response to Arguments
The examiner thanks the applicant and appreciates the courtesy for resubmitting the NPL document, and the examiner acknowledges the clarification in regards to the previously provided NPL document. The IDS has been acknowledged as indicated above.

Applicant's arguments filed on 2/22/21 have been fully considered but they are not persuasive.

The applicant argues (Remarks page 8) “Applicant agrees that claim 29 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. Applicant further notes that structure corresponding to the recited functions are is disclosed in, e.g., FIG. 8 and the accompanying text, and e.g., paragraph [00121].”
The examiner respectfully does not agree, there is no-where in fig 8 or in [0121] that indicates the sending means include the procedure of fig 8 in any way, there is in effect, no relevance as the procedure of fig 8, mainly discloses the receiving process, yet not the sending process, let alone that there is no indication what so ever that supports the applicant allegation. Thus the interpretation of not invoking 112(f) has been maintained.

The applicant argues (Remarks page 9) “Siomina fails to disclose one or more elements of claim 1, and therefore Applicant's claim 1 is patentable over Siomina.”
The examiner respectfully does not agree, as this argument is moot, as the current rejection accordingly corresponds to all the amended limitations.

The applicant argues (Remarks page 9-10) “Paragraphs [0039]-[0041] of Siomina,  however, refers to "timing information" of a reference cell, and states that "the user equipment 10 knows the timing information of the second cell 14, and the user equipment 10 transmits an indication indicating availability at the user equipment 10 of timing information of the second cell 14……. The use of a "timing information" from a reference cell, however, is not the same as a "reference point capability." For clarity, the independent claims have been amended to state that "a reference point comprises a reference to a fixed location" and that "the reference point capability is used for location reporting or receiving assistance data based on the reference point."
The examiner respectfully does not agree. First, in light of the specification at least in [0045], it is expressly disclosed that the location is determined based on timing technique, as, i.e. the argument contradicts the application’s main concept, i.e. such argument is moot. Second, the location is part of the assistance data “common IE assistance data”, and the location to be determined/ calculated [0007], wherein common IE assistance data includes location data as in [0044], i.e. the location has been disclosed indeed. Third, the location is disclosed as it is calculated out of the timing technique and is included in the common IE includes location [0044], wherein the timing technique is the same technique applied in this application at least as disclosed in the specification [0045]/ in light of the specification, i.e. the location limitation has been covered. Fourth, the argument is moot, as it pertains the technique used in determining the location, rather than the claimed language per se. letting alone that the claimed “location” has been provided as explained above, and letting along that the technique of providing such limitation/ location is in light of the specification.

The rest of the arguments (Remarks page 10-11) have been acknowledged, yet the above responses answer them.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/22/2021